                          Case 1:20-cv-07150-VEC Document 12 Filed 12/28/20 USDC
                                                                             Page SDNY
                                                                                  1 of 1


                               MEMO ENDORSED
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC #:
                                                                            DATE FILED: 12/28/2020

LA W FIR M , L L C


                     Egan Law Firm. LLC                                                                  Susan B. Egan
                                                                                                         Segan~eganlawfirm.com
                     805 Third Avenue. New York NY 10022
                     Tel 212.619.8456     EFax 646.417.7977




                                                                          December 27, 2020


           VIA ECF

            Honorable Valerie E Caproni
            United States District Judge
            40 Foley Square
            Courtroom 443
            New York, NY 10007


            Re:         Gomez v. The House of Health. Healing and Happiness d/b/a The Caravan of Dreams
                        And 405 LP/AA LLC .• 20 Civ. 07150 (VEC}

            Dear Judge Caproni,

                    I represent the defendants in the referenced litigation. I write to request an adjournment of the
            scheduled pretrial conference on January 15, 2021 as well as of defendants' time to answer or move
            with respect to the complaint until February 15. Mr. Levy, counsel for the plaintiff, consents to this
            request.
                    Mr Levy and I have had several productive conversations about settlement. While the
            continuation of those discussions have been delayed by the holiday and by a death in the family of one
            of the defendants' principals, we expect them to resume early in the new year. Both parties are hopeful
            that a fair settlement can be reached.
                                                                                        Application GRANTED. The January
                        Thank you for your consideration of this request.               15, 2021 IPTC is adjourned to February
                                                                                        19, 2021, at 10:30 a.m. Defendants'
                                                                                        time to respond to the Complaint is also
                                                                   Sincerely
                                                                                        adjourned to February 19, 2021.

                                                                    ~                   SO ORDERED.
                                                                   Susan B Egan

             cc Gabriel Levy
                                                                                                                    12/28/2020
                                                                                        HON. VALERIE CAPRONI
                                                                                        UNITED STATES DISTRICT JUDGE


                                                              eganlawfirm.com
